DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner, et al (WO 2010003613 A1; cited in IDS, copy in IFW).
Regarding claim 1, Werner discloses an apparatus comprising:
An input (2) to receive an aerosol sample flow (1);
A modifier unit (4) to provide a modified sample flow by removing particles of the sample flow; and
A sensor unit to measure a spectral profile by detecting molecules of the gas phase of the modified spectral flow, wherein the spectral profile is a mobility spectrum or a mass spectrometer spectrum (claim 22), the modifier unit is arranged to generate a corona discharge (6), and to provide the modified sample flow by removing the charged particles with an electric field (Fig. 3), the particle removal efficiency of the modifier unit has a cutoff size to prevent propagation of particles larger than the cutoff size to the sensor unit (p. 3, lines 5-10), wherein the modifier unit comprises a counter electrode (8) for generating the electric field, the modifier unit is arranged to form the modified sample flow and a second partial flow from the aerosol sample flow by deflecting the charged particles in the electric field from the modified sample flow to the second partial flow (Fig. 3), and wherein the modifier unit comprises a flow divider (5) to separate the modified sample flow from the second partial flow and also from the deflected particles carried in the second partial flow.
Regarding claim 2, Werner discloses wherein the strength of the electric field is selected such that the cutoff size is in the range of 1 nm to 20 nm (p. 3, lines 5-10).
Regarding claim 3, Werner discloses wherein the modifier unit is arranged to generate chemically active species with the coronal discharge, and the modifier unit is arranged to provide the modified sample flow by mixing the chemically active species with the aerosol sample flow (p. 6, lines 16-18).
Regarding claim 4, Werner discloses wherein the sensor unit comprises an ion mobility spectrometer arranged to detect molecules of the modified sample flow (p. 5, lines 33-35).
Claims 8-11 are drawn to the method of using the apparatus of claims 1-4, and the same rejections apply mutatis mutandis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Takats (U.S. Patent Application Publication 2012/0156712 A1).
Regarding claim 5, Werner teaches the apparatus of claim 1, and teaches supplying the modified sample flow to a mass spectrometer or mobility analyzer for further analysis (p. 5, lines 25-35); however, Werner does not teach the specifics of performing this analysis.
Takats teaches analyzing a sample flow supplied to a mass spectrometer by comparing one or more measured spectral profiles with reference data, and identifying one or more substances based on the comparison (paragraph 0106).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Werner’s apparatus with at least one data processor configured to compare one or more measured spectral profiles with reference data, and identify one or more substances based on the comparison, because doing so would allow the apparatus to identify substances.
Regarding claim 6, Takats further teaches a user interface that provides an indicator based on the comparison, the indicator being indicative of the composition or type of an identified substance (paragraph 0116 – the ratio of ions at m/z 746 and m/z 723 was used as an indicator of a tumor, and is communicated to a user both visually and audially). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Werner’s mass spectrometer with a user interface to provide an indicator based on the comparison, the indicator being indicative of the composition or type of an identified substance, because doing so would allow the user to be alerted to a particular identified substance of interest.
Regarding claim 7, Werner discloses a measuring apparatus comprising:
An input (2) to receive an aerosol sample flow (1);
A modifier unit (4) to provide a modified sample flow by removing particles of the sample flow; and
A sensor unit to measure a spectral profile by detecting molecules of the gas phase of the modified spectral flow, wherein the spectral profile is a mobility spectrum or a mass spectrometer spectrum (claim 22), the modifier unit is arranged to generate a corona discharge (6), and to provide the modified sample flow by removing the charged particles with an electric field (Fig. 3), the particle removal efficiency of the modifier unit has a cutoff size to prevent propagation of particles larger than the cutoff size to the sensor unit (p. 3, lines 5-10), wherein the modifier unit comprises a counter electrode (8) for generating the electric field, the modifier unit is arranged to form the modified sample flow and a second partial flow from the aerosol sample flow by deflecting the charged particles in the electric field from the modified sample flow to the second partial flow (Fig. 3), and wherein the modifier unit comprises a flow divider (5) to separate the modified sample flow from the second partial flow and also from the deflected particles carried in the second partial flow.
Werner fails to teach a surgical instrument; however, Takats teaches that a surgical instrument may be used to provide an aerosol sample flow to a mass spectrometer such as Werner’s in order to identify tumor tissue (abstract; Figs. 1-4; paragraphs 0106 and 0116).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Werner’s measuring apparatus with a surgical instrument, because doing so would allow the analysis of surgical tissue to identify/differentiate healthy and diseased tissue. 
	Claims 12 and 13 are drawn to the method of using the apparatus of claims 5 and 6, and the same rejections apply mutatis mutandis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        16 July 2022